Citation Nr: 1726828	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-13 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher rating for bilateral pes planus, status post removal of calcifications, right mid-dorsal foot with residual scar, and fifth metatarsal osteotomy, bunionectomy, and excision of angiolipoma, right foot, evaluated as 10 percent disabling from December 1, 2008 to April 5, 2010, as 30 percent disabling from July 1, 2010, and as 50 percent disabling from September 11, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted a temporary rating of 100 percent from October 17, 2008.  Effective December 1, 2008 a 10 percent rating, already in effect, was resumed.  The Veteran appealed in March 2010.  Subsequently, in a July 2010 rating decision, the RO granted a temporary rating of 100 percent from April 5, 2010, and resumed the rating of 10 percent from July 1, 2010.  Finally, in a March 2016 rating decision, the RO granted a higher rating of 50 percent from September 11, 2013.  This was not a full grant of the benefit sought, and the appeal continues.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in April 2016.  A transcript of that hearing is of record.

In June 2016, the Board issued a decision in this case.  With regard to the Veteran's service-connected bilateral foot disability, the Board denied a rating higher than 10 percent from December 1, 2008, and prior to April 5, 2010; granted a higher rating of 30 percent from July 1, 2010, and prior to September 11, 2013; and denied a rating higher than 50 percent from September 11, 2013, forward.  Dissatisfied with this decision, the Veteran filed a timely appeal to the Court of Veterans Claims (Court).  Pursuant to a February 2017 Joint Motion for Remand (JMR), the Court, in March 2017, vacated and remanded those portions of the Board's June 2016 decision that denied a higher rating for Veteran's bilateral foot disability.



FINDINGS OF FACT

1.  For the period from December 1, 2008, and prior to April 5, 2010, the weight of the evidence fails to show marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

2.  For the period from July 1, 2010, and prior to September 11, 2013, the weight of the evidence fails to show marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

3.  From September 11, 2013, forward, the weight of the evidence fails to show that the Veteran's disability picture for his feet is unusual or exceptional.

4.  The evidence shows that the Veteran underwent a fifth metatarsal bunionectomy of the right foot, in April 2010.


CONCLUSIONS OF LAW

1.  For the period from December 1, 2008, and prior to April 5, 2010, the criteria for a rating higher than 10 percent, for the Veteran's service-connected bilateral foot disability, have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  For the period from July 1, 2010, and prior to September 11, 2013, the criteria for a rating higher than 30 percent for the Veteran's service-connected bilateral foot disability, have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5276 (2016).

3.  From September 11, 2013, forward, the criteria for a rating higher than 50 percent, for the Veteran's service-connected bilateral foot disability, have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5276 (2016).

4.  From July 1, 2010, forward, the criteria for a separate rating of 10 percent for right foot bunionectomy have been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in July 2009, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in August 2009, November 2010, and September 2013, to determine the nature and severity of the Veteran's bilateral foot disability.  The Veteran has suggested that the August 2009 and November 2010 did not reflect the current severity of his disability.  See September 2010 DRO hearing and April 2016 Board hearing transcripts.  In this regard, the Board has considered the Veteran's reports of symptoms during his hearings.  With regard to the September 2013 VA examination, there is no argument or indication that this examination is inadequate or that its findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


II.  Analysis

This appeal stems from an October 2008 claim of an increased rating for the Veteran's service-connected bilateral foot disability, currently characterized as bilateral pes planus, status post removal of calcifications, right mid-dorsal foot with residual scar, and fifth metatarsal osteotomy, bunionectomy, and excision of angiolipoma, right foot.  This disability is currently rated as 100 percent disabling from October 17, 2008; as 10 percent disabling from December 1, 2008; as 100 percent disabling from April 5, 2010; as 30 percent disabling from July 1, 2010; and as 50 percent disabling from September 11, 2013, under Diagnostic Code 5276.  See rating decisions dated August 2009, July 2010, March 2016, and July 2016.

Musculoskeletal foot disabilities are addressed in the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  Under Diagnostic Code 5276, a 10 percent rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.  A 20 percent rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id..  Diagnostic Code 5280 assigns a single rating of 10 percent for unilateral hallux valgus, either operated with resection of metatarsal head or severe, if equivalent to amputation of great toe.  Id.  

VA treatment records show that, in April 2008, the Veteran was diagnosed with stress fractures in the second and third metatarsals of the right foot.  A September 2008 note shows complaints of pain related to a mass in the second metatarsal of the right foot.  In October 2008, he underwent surgery to excise the painful mass.  An October 2008 presurgical note indicates that the Veteran sustained stress fractures of two bones in his right foot and that this seemed to have started the prior winter when he undertook a workout program as part of a plan to lose weight.  Since then, a painful mass had developed in that area.  This mass was suspected to be a calcified blood clot.  See VA treatment records received April 9, 2009 (in VBMS).  The Veteran underwent a second surgery in April 2010.  A presurgical note states that the October 2008 surgery was somewhat beneficial, but the Veteran still had some right foot discomfort.  On reevaluation, he was diagnosed with a stress fracture of the right cuboid and fourth metatarsal, painful bilateral tailor's bunion, and a foot mass on the right foot.  Surgical intervention in the right foot consisted of a fifth metatarsal osteotomy, with bunionectomy, and excision of mass of unknown etiology.  See VA treatment records received July 1, 2010 (in VBMS).

An August 2009 VA examination for the Veteran's feet shows complaints of pain and swelling, with fatigability, weakness, lack of endurance, and stiffness when standing or walking.  Shoe inserts were noted and described as mildly effective.  Physical examination revealed painful motion and tenderness.  Bilateral pes planus was noted.  Weight and non-weight bearing alignment of the Achilles tendon was normal.  There was no pain on manipulation of the Achilles tendon.  Gait was normal.  The examiner diagnosed bilateral pes planus, status post removal of calcifications, right mid dorsal foot with residual scar.  The scar measured 3 x 0.5 cm and it was noted to be superficial and not painful.

At a September 2010 DRO hearing, the Veteran indicated that he underwent a second surgery for his right foot in April 2010.  He reported a radiating burn on his surgery scar when touched.  He also stated that, as part of the surgery, two screws were inserted to reposition his toes; as a result, he could not wear flip flops as the band of the flips flops rubbed on the screws, creating a burning sensation.  He added that the screws had contact with the surgery scar.  With respect to current symptoms, he reported swelling and pain.  The Veteran questioned whether the prior August 2009 VA examination portrayed an accurate picture of his disability, as the examination was performed early in the morning after two days of rest.  He stated that his symptoms are worse at night and toward the end of the week.

A November 2010 VA examination shows complaints of swelling and constant pain, described as throbbing and aching.  The Veteran stated that the 2010 surgery alleviated the pain, but now could not wear flip flops as their band rubbed on the screws from the surgery.  See also September 2010 DRO hearing transcript.  Physical examination revealed tenderness in both feet.  Achilles alignment was normal, both weight and non-weight bearing.  There was no malalignment of the forefoot or midfoot, pronation, or pain on manipulation.  As to the 2010 surgery, the examiner noted that the Veteran underwent a fifth metatarsal osteotomy with bunionectomy of the right foot.  The post-procedure diagnosis was tailor's bunion deformity, right foot; painful mass of unknown etiology, right foot.

A September 2013 VA examination shows complaints of pain in both feet, with pain increasing with prolonged standing, walking, and ascending stairs.  The examiner noted the presence of pain (including extreme tenderness), swelling, and characteristic calluses.  The pain and extreme tenderness was noted to be alleviated by the use of orthopedic shoes or appliances.  The examiner also noted marked deformity and pronation of both feet.  The surgical scar was not painful.

During his April 2016 Board hearing, the Veteran indicated that he underwent surgery for his right foot in 2008 and 2010.  He stated that, following the 2010 surgery, he still had pain and spasms in his feet.  He added that, as a result of his 2010 surgery, he was on leave for five weeks and was placed on light duty on his return to his job as a transportation specialist in Fort Hood.  As to current symptoms, the Veteran reported swelling, severe pain, spasms, and cramps.  He also reported pain and problems in nailbeds and disfigured toenails.  See also September 2010 correspondence from the Veteran's wife (stating that the Veteran has toenail issues, including fungus).  He added that he pronates even with the use of orthotics.  At the time of the hearing, the Veteran had been working as a parole officer for a year.  He indicated that he had not had treatment for his foot disability since 2013.

For the period from December 1, 2008 to April 4, 2010, the Board finds that the Veteran's bilateral foot disability more closely approximates the criteria for a 10 percent rating under Diagnostic Code 5276, for moderate pes planus, as there has been evidence of pain on use.  The higher 30 percent rating for pes planus under Diagnostic Code 5276 is not warranted as the evidence shows moderate symptoms of foot pain, with no objective evidence of marked deformity, pain on manipulation accentuated, swelling on use, or characteristic callosities.

For the period from July 1, 2010, to September 10, 2013, the Board finds that the Veteran's bilateral foot disability more closely approximates the criteria for a higher 30 percent rating under Diagnostic Code 5276, for severe pes planus, as there has been evidence of pain and swelling on use.  The higher 50 percent rating for pes planus under Diagnostic Code 5276 is not warranted as the evidence does not show marked pronation, extreme tenderness of plantar surfaces, inward displacement and severe spasm of tendo Achillis on manipulation, not improved by orthotics.

Since September 11, 2013, the Veteran's bilateral foot disability has been rated as 50 percent disabling under Diagnostic Code 5276.  This is the highest rating available under said diagnostic code.  

Notwithstanding the above, the Board finds that the Veteran is entitled to a separate rating of 10 percent under Diagnostic Code 5280 from July 1, 2010, forward.  In this regard, the Board finds that the Veteran's fifth metatarsal bunionectomy is analogous to a resection of the metatarsal head, as contemplated in Diagnostic Code 5280.  This separate rating is assigned beginning in July 1, 2010, as the Veteran met the criteria as a result of his second right foot surgery in April 2010.  

The Board has considered the extent to which a separate rating under Diagnostic Code 5280 constitutes impermissible pyramiding.  In this regard, it is noted that Diagnostic Code 5276 focuses on the sole of the foot and encompasses symptoms such as pain, swelling, and spasms, whereas Diagnostic Code 5280 focuses on a specific type of foot deformity that impacts the inside of a metatarsal head.  As such, each Diagnostic Code encompasses distinct disability pictures and symptoms sets.  Therefore, a separate rating under Diagnostic Code 5280 does not constitute pyramiding here.

The Board acknowledges that the evidence shows a diagnosis of bilateral tailor's bunion.  The Board is granting a separate rating of 10 percent only for the right foot bunion, as the evidence supports a rating by analogy to resection of the metatarsal head.  In contrast, there is no evidence that the left foot tailor's bunion is severe (equivalent to amputation of the great toe) or that it has required operation, so as to warrant a compensable rating under Diagnostic Code 5280.

The Board has considered whether the Veteran's disability would warrant higher ratings under other diagnostic codes pertaining to the foot but finds that the criteria for bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, and 5283, respectively are not applicable.  

Similarly, the Board has considered whether Diagnostic Code 5284 (for "other" foot injuries) is applicable to the present case.  In this regard, the Board notes that the Veteran's symptoms are adequately contemplated by his assigned ratings under Diagnostic Codes 5276 and 5280.  The Court has held that, "as a matter of law, DC 5284 does not apply to the eight [other] foot conditions specifically listed in § 4.71a," and so listed conditions could not be rated by analogy under that DC.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  As the Veteran's bilateral flatfoot is a listed condition and his right foot tailor's bunion, status post bunionectomy, is analogous to resection of a metatarsal head, as contemplated in Diagnostic Code 5280, Diagnostic Code 5284 is not for application here.

The Board has also considered whether a separate rating is warranted for the Veteran's residual scar from the two right foot surgeries.  This scar, however, is neither painful nor unstable, and its total area is not greater than 39 cm2.  While the Board acknowledges the Veteran's reports of a burning sensation in the area of his scar when wearing flip flops, it is noted that objective examination both in 2009 and 2013 indicated that the scar was not painful.  In the latter examination it was described as well-healed.  The Board finds these objective examinations to be the most probative evidence on the question of scar residuals and thus a separate rating is not for application here.  

In sum, all potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered and applied, as the Veteran's symptomatology has progressed during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the weight of the evidence is against a rating in excess of 10 percent for the period from December 1, 2008, and prior to April 5, 2010; against a rating in excess of 30 percent for the period from July 1, 2010, and prior to September 11, 2013; and against a rating in excess of 50 percent for the period from September 11, 2013, forward, under Diagnostic Code 5276 for the Veteran's service-connected bilateral foot disability.  Nevertheless, the evidence supports a separate rating of 10 percent under Diagnostic Code 5280, from July 1, 2010, forward.


							(CONTINUED ON NEXT PAGE)

















ORDER

A rating higher than 10 percent under Diagnostic Code 5276 for the Veteran's service-connected bilateral foot disability for the period from December 1, 2008, and prior to April 5, 2010, is denied.

A rating higher than 30 percent under Diagnostic Code 5276 for the Veteran's service-connected bilateral foot disability for the period from July 1, 2010, and prior to September 11, 2013, is denied.

A rating higher than 50 percent under Diagnostic Code 5276 for the Veteran's service-connected bilateral foot disability from September 11, 2013, is denied.

A separate rating under Diagnostic Code 5280 for the Veteran's service-connected bilateral foot disability from July 1, 2010, forward, is granted.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


